DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 15-19, 24-28 and 33-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (WO 2005/053521) in view of Wold et al. (USPG Pub No. 2016/0077361), hereinafter “Wold”.
Regarding claim 1, Bush discloses a method, the method comprising: obtaining a plurality of test images in each of which a spectral intensity of a first color component, a spectral intensity of a second color component, and a spectral intensity of a third color component are separately changeable, a wavelength of the second color component being shorter than a wavelength of the first color component, a wavelength of the third color component being shorter than the wavelength of the second color component (Pg. 7, Line 27 – Pg. 8, Line 6); changing the spectral intensity of the first color component without changing the spectral intensity of the second color component or the spectral intensity of the third color component, in 
Regarding claim 6, Bush further discloses further comprising: obtaining a first comparison image and a second comparison image having respective colors different from each other and having a same spectral intensity of the third color component; simultaneously changing a spectral intensity of the third color component in the first comparison image and a spectral intensity of the third color component in the second comparison image; and obtaining spectral intensities Bm of the third color components in the first comparison image and the second comparison image, the spectral intensities Bm satisfying a particular comparison condition when the subject is looking at the first and second comparison images, wherein the optical device is manufactured further including an optical element for third color component that is configured to adjust a light intensity of the third color component in the transmitted light based on the spectral intensity Bm (Pg. 8, Line 7 – Pg. 9, Line 19).  
Regarding claim 7, Bush further discloses further comprising obtaining a maximum value Bmax of the changeable spectral intensities of the third color components in the first comparison image and the second comparison image, wherein the optical element for the third color component is further configured to adjust the light intensity of the third color component in the transmitted light to be multiplied by Bm/Bmax (Pg. 8, Line 7 – Pg. 9, Line 19). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 10, Bush discloses wherein the spectral intensity Rs and the spectral intensity Gs are determined by: obtaining a plurality of test images in each of which a spectral intensity of the first color component, a spectral intensity of the second color component, and a spectral intensity of a third color component are separately changeable, a wavelength of the third color component being shorter than the wavelength of the second color component (Pg. 7, Line 27 – Pg. 8, Line 6); changing the spectral intensity of the first color component without changing the spectral intensity of the second color component or the spectral intensity of the third color component, in at least a first test image of the plurality of test images (Pg. 8, Line 7 – Pg. 9, Line 19; Pg. 8, Line 18-19 teaches that it is known in the art to individually adjust the color components with separate slide bars); obtaining a spectral intensity Rs of the first color component in the first test image, the spectral intensity Rs satisfying a first particular test condition when a subject is looking at the first test image in which the spectral intensity of the first color component is being changed (Pg. 8, Line 25 – Pg. 9, Line 3); changing the spectral  of Wold for the purpose of improving color discrimination (Paragraph 4). Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be 
Regarding claim 15, Bush further discloses further comprising an optical element for the third color component configured to adjust a light intensity of the third color component transmitted through the optical element for the third color component, based on a spectral intensity Bm, wherein the spectral intensity Bm is determined by: obtaining a first comparison image and a second comparison image having respective colors different from each other and having a same spectral intensity of the third color component; simultaneously changing a spectral intensity of the third color component in the first comparison image and a spectral intensity of the third color component in the second comparison image; and obtaining the spectral intensities Bm of the third color components in the first comparison image and the second comparison image satisfying a particular comparison condition when the subject is looking at the first and second comparison images is spectral intensity Bin (Pg. 8, Line 7 – Pg. 9, Line 19).  
Regarding claim 16, Bush further discloses wherein, when a maximum value of the changeable spectral intensities of the third color component in the first comparison image and the second comparison image are spectral intensity Bmax, the optical element for the third color component adjusts the light intensity of the third color component in the transmitted light to be multiplied by Bm/Bmax (Pg. 8, Line 7 – Pg. 9, Line 19). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
  Regarding claim 18, Bush further discloses wherein the optical device is further configured to adjust the light intensity of the first color component and the light intensity of the second color component in the transmitted light based on at least one of a spectral intensity Rc and a spectral intensity Gc: wherein the spectral intensity Rc and the spectral intensity Gc are determined by: fixing the spectral intensity of the third color component in the first comparison 
Regarding claim 19, Bush discloses a non-transitory computer-readable storage medium storing computer-readable instructions configured to (Pg. 7, Line 27 – Pg. 8, Line 6), when executed by a computer, cause the computer to perform steps comprising: obtaining a plurality of test images in each of which a spectral intensity of a first color component, a spectral intensity of a second color component, and a spectral intensity of a third color component are separately changeable, a wavelength of the second color component being shorter than a wavelength of the first color component, a wavelength of the third color component being shorter than the wavelength of the second color component (Pg. 8, Line 7 – Pg. 9, Line 19); changing the spectral intensity of the first color component without changing the spectral intensity of the second color component or the spectral intensity of the third color component, in at least a first test image of the plurality of test images (Pg. 8, Line 7 – Pg. 9, Line 19; Pg. 8, Line 18-19 teaches that it is known in the art to individually adjust the color components with separate slide bars); obtaining a spectral intensity Rs of the first color component in the first test image, the spectral intensity Rs satisfying a first particular test condition when a subject is looking at the first test image in which the spectral intensity of the first color component is being changed (Pg. 8, Line 25 – Pg. 9, Line 3); change the spectral intensity of the second color component without changing the spectral intensity of the third color component, in at least a second test image, different from the first test image, of the plurality of test images (Pg. 8, Line 7 

Regarding claim 25, Bush further discloses wherein the instructions, when executed, further cause the computer to: obtain a maximum value Bmax of the changeable spectral intensities of the third color components in the first comparison image and the second comparison image; and adjust the spectral intensity of the third color component in the image to be multiplied by Bm/Bmax (Pg. 8, Line 7 – Pg. 9, Line 19). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  
Regarding claim 27, Bush further discloses wherein the instructions, when executed, further cause the computer to: fix the spectral intensity of the third color component in the first comparison image and the spectral intensity of the third color component in the second comparison image to the spectral intensity Bm, and changing a spectral intensity of the first color component in the first comparison image and a spectral intensity of the second color component in the second comparison image in such a manner that the two spectral intensities are equal to each other; obtain a spectral intensity Rc of the first color component in the first comparison image and a spectral intensity Gc of the second color component in the second comparison image, the spectral intensity Rc and the spectral intensity Gc satisfying the 
Regarding claim 28, Bush discloses a color adjusting device (Pg. 7, Line 27 – Pg. 8, Line 6), comprising: a test image setter configured to obtain a plurality of test images in each of which a spectral intensity of a first color component, a spectral intensity of a second color component, and a spectral intensity of a third color component are separately changeable, a wavelength of the second color component being shorter than a wavelength of the first color component, a wavelength of the third color component being shorter than the wavelength of the second color component; a spectral intensity changer configured to: change the spectral intensity of the first color component without changing the spectral intensity of the second color component or the spectral intensity of the third color component, in at least a first test image of the plurality of test images (Pg. 7, Line 27 – Pg. 8, Line 6; Pg. 8, Line 18-19 teaches that it is known in the art to individually adjust the color components with separate slide bars); and change the spectral intensity of the second color component without changing the spectral intensity of the first color component or the spectral intensity of the third color component, in at least a second test image that is different from the first test image, of the plurality of test images (Pg. 8, Line 7 – Pg. 9, Line 19; Pg. 8, Line 18-19 teaches that it is known in the art to individually adjust the color components with separate slide bars); a spectral intensity obtainer configured to: obtain a spectral intensity Rs of the first color component in the first test image, the spectral intensity Rs satisfying a first particular test condition when a subject is looking at the first test image in which the spectral intensity of the first color component is being changed (Pg. 8, Line 25 – Pg. 9, Line 3), and obtain a spectral intensity Gs of the second color component in the second test image, the spectral intensity Gs satisfying a second particular test condition when the subject is looking at the second test image in which the spectral intensity of the second color 
Regarding claim 33, Bush further discloses further comprising a comparison image setter configured to set a first comparison image and a second comparison image having respective colors different from each other and having a same value of the third color component, wherein the spectral intensity changer simultaneously changes a spectral intensity of the third color component in the first comparison image and a spectral intensity of the third color component in the second comparison image, wherein the spectral intensity obtainer obtains spectral intensity Bm of the third color component s in the first comparison image and the second comparison image, the spectral intensity Bm satisfying a particular comparison 
Regarding claim 34, Bush further discloses further comprising a maximum value obtainer configure to obtain a maximum value Bmax of the changeable spectral intensity of the third color components in the first comparison image and the second comparison image, wherein the spectral intensity adjuster adjusts the spectral intensity of the third color component in the image to be multiplied by Bm/Bmax (Pg. 8, Line 7 – Pg. 9, Line 19). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  
Regarding claims 8, 17, 26 and 35, Bush further discloses wherein the particular comparison condition is such a condition as to achieve a highest visibility for the subject to visually recognize a color difference between the first comparison image and the second comparison image (Pg. 8, Line 7 – Pg. 9, Line 19).
 	Regarding claim 36, Bush further discloses wherein the spectral intensity adjuster fixes the spectral intensity of the third color component in the first comparison image and the spectral intensity of the third color component in the second comparison image to the spectral intensity Bm, and changes a spectral intensity of the first color component in the first comparison image and a spectral intensity of the second color component in the second comparison image in such a manner that the two spectral intensities are equal to each other, wherein the spectral intensity obtainer obtains a spectral intensity Rc of the first color component in the first comparison image and a spectral intensity Gc of the second color component in the second comparison image, the spectral intensity Rc and the spectral intensity Gc satisfying the particular comparison condition when the subject is looking at the first comparison image and the second comparison image, and wherein the spectral intensity adjuster adjusts the spectral intensity of the first color component and the spectral intensity of the second color component in the image 
Regarding claims 37, 40, 43 and 46, Bush further discloses wherein the third color component is a blue color component (Pg. 7, Line 32).
Regarding claims 38, 41, 44 and 47, Bush further discloses wherein the third color component is a component of a wavelength band to which a sensitivity of an S cone cell is higher than sensitivities of M and L cone cells (Pg. 1, Lines 18-25, Pg. 7, Line 32). 
Regarding claims 39, 42, 45 and 48, Bush further discloses wherein the third color component is a component of a wavelength band around 435.8 nm (Pg. 1, Lines 18-25, Pg. 7, Line 32; the specified wavelength band falls within the range of blue). Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Claims 2, 3, 11, 12, 20, 21, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (WO 2005/053521) in view of Wold (USPG Pub No. 2016/0077361) as applied to claims 1, 10, 19 and 28 above, and further in view of Cho et al. (USPG Pub No. 2006/0256127), hereinafter “Cho”.
Regarding claims 2, 11, 20 and 29, Bush discloses wherein the plurality of test images includes: a third test image in which a spectral intensity of the second color component and a spectral intensity of the third color component are equal to the spectral intensity of the second color component and the spectral intensity of the third color component in the first test image, respectively (Pg. 8, Line 7 – Pg. 9, Line 19); and a fourth test image in which a spectral intensity of the first color component and a spectral intensity of the third color component are equal to the spectral intensity of the first color component and the spectral intensity of the third color component in the first test image, respectively (Pg. 8, Line 7 – Pg. 9, Line 19). Bush and Wold disclose the claimed invention, but do not specify and wherein the particular test condition includes: a condition that a color difference between the first test image and the third test image 
Regarding claims 3  and 12, Bush, Wold and Cho teach the invention as is set forth above, Cho further discloses wherein the optical element is further configured to: adjust the light intensity of the first color component in the transmitted light to be multiplied by a value of particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the first color component in the first test image; and adjust the light intensity of the second color component in the transmitted light to be multiplied by a value of the particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the second color component in the second test image (Paragraphs 60-63).
Regarding claim 21, Bush, Wold and Cho teach the non-transitory computer-readable recording medium as is set forth above for claim 20, Cho further discloses wherein the instructions, when executed, further cause the computer to: adjust the spectral intensity of the first color component in the image to be multiplied by a value of particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the first color component of the first test image; and adjust the spectral intensity of the second color component in the image to be multiplied by a value of the particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the second color component of the second test image (Paragraphs 60-63). 
Regarding claim 30, Bush, Wold and Cho teach the device as is set forth above for claim 29, Cho further discloses wherein the spectral intensity adjuster is configured to: adjust the spectral intensity of the first color component in the image to be multiplied by a value of particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the first color component of the first test image; and adjust the spectral intensity of the second color component in the image to be multiplied by a value of the particular .
Claims 4, 5, 13, 14, 22, 23, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Bush (WO 2005/053521) in view of Wold (USPG Pub No. 2016/0077361) as applied to claim 1 above, and further in view of Jeong et al. (USPG Pub No. 2007/0236656), hereinafter “Jeong”. 
Regarding claims 4, 13, 22 and 31, Bush and Wold disclose the claimed invention, but do not specify wherein the particular test condition is such a condition as to achieve a highest visibility for the subject to visually recognize a color difference between the plurality of test images when spectral intensities of the first color components in the plurality of test images are changed at a same rate, and spectral intensities of the second color components in the plurality of test images are changed at a same rate. In the same field of endeavor, Jeong discloses wherein the particular test condition is such a condition as to achieve a highest visibility for the subject to visually recognize a color difference between the plurality of test images when spectral intensities of the first color components in the plurality of test images are changed at a same rate, and spectral intensities of the second color components in the plurality of test images are changed at a same rate (see Figs. 2, 3, Paragraphs 23-26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the invention of Bush and Wold with wherein the particular test condition is such a condition as to achieve a highest visibility for the subject to visually recognize a color difference between the plurality of test images when spectral intensities of the first color components in the plurality of test images are changed at a same rate, and spectral intensities of the second color components in the plurality of test images are changed at a same rate of Jeong for the purpose of allowing a user to perceive the same colors as the normal person (Paragraph 12).   

Regarding claim 23, Bush, Wold and Jeong teach the non-transitory computer-readable recording medium as is set forth above for claim 22, Jeong further discloses wherein the instructions, when executed, further cause the computer to: adjust the spectral intensity of the first color component in the image, with respect to spectral intensity before adjustment, to be multiplied by a value of particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the first color component in the image; and adjust the spectral intensity of the second color component in the image, with respect to spectral intensity before adjustment, to be multiplied by a value of the particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the second color component in the image (see Figs. 2, 3, Paragraphs 23-26). 
Regarding claim 32, Bush, Wold and Jeong teach the device as is set forth above for claim 31, Jeong further discloses wherein the spectral intensity adjuster is configured to: adjust the spectral intensity of the first color component in the image, with respect to spectral intensity before adjustment, to be multiplied by a value of particular times as large as a change amount, satisfying the particular test condition, of the spectral intensity of the first color component in the image; and adjust the spectral intensity of the second color component in the image, with respect to spectral intensity before adjustment, to be multiplied by a value of the particular times .
Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. Applicant argued that Bush and Wold, alone or in combination, do not disclose or teach the claims as presented. With respect to independent claims 1, 10, 19 and 28, Applicant argued that the features "changing the spectral intensity of the first color component without changing the spectral intensity of the second color component or the spectral intensity of the third color component, in at least a first test image of the plurality of test images," "obtaining a spectral intensity Rs of the first color component in the first test image, the spectral intensity Rs satisfying a first particular test condition when a subject is looking at the first test image in which the spectral intensity of the first color component is being changed," "changing the spectral intensity of the second color component without changing the spectral intensity of the first color component or the spectral intensity of the third color component, in at least a second test image, that is different from the first test image, of the plurality of test images," and
"obtaining a spectral intensity Gs of the second color component in the second test image, the spectral intensity Gs satisfying a second particular test condition when the subject is looking at the second test image in which the spectral intensity of the second color component is being changed" are not disclosed or taught by Bush and/or Wold. Page 8, Lines 18-19 of Bush teaches that one of ordinary skill in the art is capable of modifying the test to where the two or more color components can be adjusted and tested separately. This teaching is interpreted as each color component is individually adjusted without affecting any of the other color components being tested. Then, Bush proceeds to teach obtaining data with respect to the spectral intensity of each of said color components which are red, green and blue, see Page 8, Line 25 – Page 9, Line 3. For these reasons, the claims are rendered obvious in view of Bush and Wold.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/23/2021